Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 7/19/2021.
Claims 25,26,33,34,42,43,44 have been amended.

Response to Arguments
The amendment filed on 7/19/2021 has overcome the previous rejection of claims 33, 42, 43 under 112 rejections. Therefore, the 112 rejection has been withdrawn.

Applicant arguments
Applicants respectfully submit that Yu and Zhang, whether considered individually or combined, fail to disclose or suggest all of the elements of the present claims. For example, the combination of Yu and Zhang does not disclose or suggest, at least, "transmit, to a network node, estimates of at least one of local oscillator induced phase noise time-9 of 12 correlation properties or information regarding the apparatus' ability to perform advanced interpolation methods," as recited in claim 44. 
Yu discloses that the UE estimates its Doppler frequency and speed as its mobility information and reports the mobility information to the Node B. See Yu, paragraph [0041]. In particular, Yu teaches to transmit Doppler information to the Node B on the uplink, the Doppler estimator of the UE estimates the Doppler frequency or speed of the 
However, Yu does not disclose or suggest an apparatus that transmits estimates of local oscillator induced phase noise time-correlation properties and/or information regarding the apparatus' ability to perform advanced interpolation methods. As such, Yu fails to disclose all of the elements of claim 44. 

Examiner’s response  
Claim 44 has been amended by removing “estimating Doppler frequency” limitation. 
Applicant’s arguments with respect to claim 44 have been considered but are moot because the new ground of rejection does not rely on reference Yu applied in the prior rejection of record for teaching or matter specifically challenged in the argument. 

Applicant arguments
Zhang does not cure the deficiencies in Yu. Zhang discloses that the PT-RS can be quasi-co-located (QCLed) or shared with one antenna port (AP) of Demodulation Reference Signal (DMRS) in turns. The AP index of the PT-RS can be pre-defined or determined by the subcarrier/symbol index, configured by higher layer signaling, or dynamically indicated in Downlink Control Information (DCI). An AP index of the PT-RS can be associated with a DM-RS. See Zhang, paragraph [0134]. 

Page 10 of 12Thus, the combination of Yu and Zhang does not disclose or suggest, at least, "transmit, to a network node, estimates of at least one of local oscillator induced phase noise time-correlation properties or information regarding the apparatus' ability to perform advanced interpolation methods," as recited in claim 44. Applicants therefore respectfully request that the rejection of claim 44 be withdrawn and that the claims be allowed. 


Examiner’s response  
Zhang reference is rather used to reject the limitations receive an indication of a phase tracking reference signal sample sequence that is specific to the apparatus (para#134); and  applying the received phase tracking reference signal sample sequence for discrete Fourier transform spread orthogonal frequency division multiplexing (para#142,166-170; fig.10a applying received PT-RS sequence in DFT spreading OFDM in FDM using puncturing; fig.10b applying received PT-RS sequence in DFT spreading OFDM in FDM multiplexing of PUSCH).
Applicant's arguments filed have been fully considered but they are not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2018/0359071 In view of Zhang et al. US 2020/0052740

Reclaim 44
Lee discloses an apparatus (110), comprising (fig.1): at least one processor (155); and at least one memory (160) comprising computer program code (para#68-70), the at least one memory and computer program code configured, with the at least one processor(para#68-70), to cause the apparatus at least to: transmit, to a network node (BS; 105), estimates of at least one of local oscillator induced phase noise time-correlation properties, or information regarding the apparatus' ability to perform advanced interpolation methods (abstract; para#16, 10, 15, 161, user estimates at least one of local oscillator induced phase noise, para#116 In re Tanaka et a/, 193 USPQ 139, (CCPA) 1977. Lee failed to explicitly teach receive an indication of a phase tracking reference signal sample sequence that is specific to the apparatus; and apply the received phase tracking reference signal sample sequence for discrete Fourier transform spread orthogonal frequency division multiplexing.

		However, Zhang teaches (fig.10A-10B) receive an indication of a phase tracking reference signal sample sequence that is specific to the apparatus (para#134); (fig.10A-10B) apply the received phase tracking reference signal sample sequence for discrete Fourier transform spread orthogonal frequency division multiplexing (para#142,166-170; fig.10a applying received PT-RS sequence in DFT spreading OFDM in FDM using puncturing; fig.10b applying received PT-RS sequence in DFT spreading OFDM in FDM multiplexing of PUSCH).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the invention of Lee as taught by Zhang and receive an indication of a phase tracking reference signal sample sequence that is specific to the apparatus; and apply the received phase tracking 
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the invention of Lee as taught by Zhang and receive an indication of a phase tracking reference signal sample sequence that is specific to the apparatus;  and apply the received phase tracking reference signal sample sequence for discrete Fourier transform spread orthogonal frequency division multiplexing for the benefit of mitigating phase noise used from phase tracking reference signal and phase compensations (para#98).

Allowable Subject Matter
Claims 25-43 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631